DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              ANNMARIE BALCH and SHERMAN BALCH,
                          Appellants,

                                   v.

                U.S. BANK NATIONAL ASSOCIATION,
                            Appellee.

                             No. 4D18-3480

                          [October 24, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 2016-CA-001394.

  Annmarie Balch and Sherman Balch, Palm City, pro se.

  Allison Morat of Bitman O'Brien & Morat, PLLC, Lake Mary, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.